 Case 2:19-cv-21492-MCA-MAH Document 5-1 Filed 08/27/20 Page 1 of 4 PageID: 96




                         Exhibits - D

Detailed Schedule of Exhibits:

                                    EXHIBITS-D

    1. Copy of Notice of Fault/Notice of Default to Respondent TDAF (1 page).
               Case 2:19-cv-21492-MCA-MAH Document 5-1 Filed 08/27/20 Page 2 of 4 PageID: 97


                                  NOTICE OF FAULT IN DISHONOR
                                       (Opportunity to Cure)
                  SERVED OR PRESENTED via the: UNITED STATES POSTAL SERVICE
                   by the UNITED STATES POST OFFICE via First Class Postage Prepaid



Notice date:             March 4, 2019

Claimant(s):            From: Marlon A. Pena
                        Address: 1170 Main St Apt 25
                         River Edge, New Jersey 07661


                                             Respondent(s):




To: TD AUTO FINANCE-CEO;                                           To: BROWN & CONNERY LLP
ATTN: C.E.O.                                                        Attn: Jeffrey R. Johnson
Address: Two Portland Square                                       Address: 360 Haddon Avenue
Portland, ME 04112-9540                                            Westmont, New Jersey 08108
Account No. : Acct:# 1101028447                                    Account No.: Acct:# 1101028447
CERTIFIED MAIL NUMBER 7018 2290 0000 4228 7416                     CERTIFIED MAIL NUMBER: 7018 2290 0000 4228 2627


To: Supreme Court Clerk's Office                                   To : The United States Supreme Court
R. J. Hughes Justice Complex                                       Attn: Chief justice John Glover Roberts Jr.
Chief Justice Stuart Jeff Rabner                                   1 First St NE
P.O. Box 970                                                       Washington, DC 20543
Trenton, NJ 08625-0970                                             CERTIFIED MAIL NUMBER: 7017 2400 0000 8910 4254
CERTIFIED MAIL NUMBER: 7018 2290 0000 4228 6915



To: Office Of The Attorney General                                  To: UNITED STATES OF AMERICA
Attn : Gurbir Singh Grewal                                          do U.S Department of Justice
RJ Hughes Justice Complex                                           950 Pennsylvania Ave N.W
25 Market Street, Box 080                                           Washington, DC 20530
Trenton , NJ 08625-0080                                             CERTIFIED MAIL NUMBER: 7018 2290 0000 4228 2634
CERTIFIED MAIL NUMBER: 7018 2290 0000 4228 2641



To: United States District Court for the District of New Jersey.    To: U.S. House of Representatives 5 th District
50 Walnut Street                                                    Attn: Josh Gottheimer
Newark, NJ 07102                                                    213 Cannon HOB
Docket No: 2:17-cv-00599-MCA-LDW                                    Washington, DC 20515
Priority Mail® NUMBER: 9114 9999 4431 3786 5966 27                  CERTIFIED MAIL NUMBER: 7018 2290 0000 4228 2665



To: Office of Governor                                             To: The Treasurer of the United States
Attn: Philip Dunton Murphy                                         Office of the Treasurer and or their assigns
PO Box 001                                                         1500 Pennsylvania Avenue, NW, Room 2134
Trenton, NJ 08625                                                  Washington, District of Columbia 20220
CERTIFIED MAIL NUMBER : 7018 2290 0000 4228 6946                   CERTIFIED MAIL NUMBER: 7018 2290 0000 4228 6939




To: Department of the Treasury
OFFICE OF THE STATE TREASURER and or their assigns
Attn: Elizabeth Maher Muoio
Address:P .o Box 002
Trenton, NJ 08625-002
CERTIFIED MAIL NUMBER: 7017 2400 0000 8910 4278
To : New Jersey House of Representatives
             Case 2:19-cv-21492-MCA-MAH Document 5-1 Filed 08/27/20 Page 3 of 4 PageID: 98


New Jersery Legislative Council and/or their assigns
Attn: Joseph A. Lagana
205 Robin Rd, Suite 222
Paramus, NJ 07652
Priority Mail® NUMBER: 9114 9999 4431 3786 5966 03
Note: A Presentment of delivery was delivered by hand at location
205 Robin Rd, Suite 222, Paramus NJ 07652 to Legislative Aide
Casey Haddox on February 21, 2019 in leui ofno access to mail delivery.


Reference:         Agreement/Contract No.: Contract# 2019-4421568259170-M02852261-A5178R582©
                   Addendum to Agreement/Contract l.D.: Doc l.D. #: 2019-4421568259170-1\I02852261-ADDENI



         This communication is to inform you that you received notification of the requirements to
respond within 10 calendar days after receipt and or within the additional three (3) days, (72) hours
specified in the Addendum, we have not received a response from you, so we will need you to provide
proof that you have indeed responded to each and every point of averment or proof of claim within the
10 day allotted time and or an additional 3 day allotted time". You have three (3) days, (72) hours to
provide proof that you did not receive it or that you did respond as referenced above and provide us
proof of delivery. If you do not provide it within the 3 days as referenced above pertaining to this
notice, you will be in "default" and we will do this, we proceed to get a judgment against you through
arbitration.




Thank you for your consideration ....

Of this presentment take due Notice and heed, and govern yourself accordingly.

                     NOTICE TO AGENT IS NOTICE TO PRINCIPLE AND VICE VERSA


                                                                                  Sincerely,
                                                                                  Without Recour.~e



                                                                          '
                                                                              /ltkL fena
                                                                              ~
                                                                                    (;J~
                                                                                  Marlon A.
                                                                                  Natural Man,
                                                                                  Date: March 4, 2019




                                 (THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)
l.   Pena
                 IICase                II
                               Ill II lll lll lllll\ 11111111111
                   I II IIII I2:19-cv-21492-MCA-MAH                Document 5-1 Filed 08/27/20 Page 4 of 4 PageID: 99
Main St Apt 25
ge. NJ 07661
                 7019 1640 ODDO 1789 4902
                                                                                        e 1\\\1\        07102




                      ,




                                                                                         United States District Court
                                                                                         for the District of New Jersey
                                                                                         50 Walnut Street
                                                                                         Newark, NJ 07102
